ORDER

PER CURIAM.
Claimant appeals the Labor and Industrial Relations Commission’s (Commission) denial of her claim for permanent partial disability benefits and medical expenses as well as her claim against the second injury fund. The Commission’s order denying compensation is supported by substantial evidence on the whole record; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.-16(b).